DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 03/17/2021. The examiner acknowledges the amendments to claims 1 and 2. Claim 4 is cancelled. Claims 1-4 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 03/17/2021, with respect to the USC 112b, 102, and 103 rejections of claims 1-3 have been fully considered and are persuasive.  The USC 112b, 102, and 103 rejections of claims 1-3 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Juliana Haydoutova on 03/26/2021.

The application has been amended as follows: 
Amend line 3 of claim 1 in the following manner:
a cuff configured to be attached to a blood pressure measurement region of a subject;

Reasons for Allowance
Claims 1-3 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 comprises allowable subject matter pertaining to a “first cuff connection member” comprising four through-holes, into each hole a first valve, a second cuff connection member, a second valve, and a second pressure sensor are each respectively inserted into.
The closest prior art of record, Langewouters, teaches a first valve (19), second valve (21) and second pressure sensor (11) [0037, 0039] (Fig 2). Line (20) fluidly connects first valve (19), chamber (12), and second valve (19). However, line (20) does not comprise through-holes through which the aforementioned components are inserted into, nor does it directly connect to second pressure sensor (11).
Claims 2-3 are allowed for depending upon the allowable subject matter of claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791